TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00391-CR







David Gonzales, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT


NO. CR95-007, HONORABLE CARL ANDERSON, JUDGE PRESIDING







PER CURIAM



	This is an appeal from the judgment of conviction for delivery of a controlled
substance, namely:  marihuana.  Appellant has filed a motion to withdraw the appeal.  No decision
of this Court has been delivered.  The motion is granted and the appeal is dismissed.  See Tex.
R. App. P. 59(b).




Before Chief Justice Carroll, Justices Kidd and Onion*


Appeal Dismissed on Appellant's Motion


Filed:   August 14, 1996


Do Not Publish



*	Before John F. Onion, Jr., Presiding Judge (retired), Court of Criminal Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 1988).